DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendments filed 01/05/2021 have been entered.


ALLOWANCE
Applicant’s arguments, filed 01/05/2021, with respect to claim 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 

Claims 1-10 are now allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Tanaka et al. (8721094 B2) teaches as in claim 1, 6 and 7 a projection optical system for an image projection device (See Fig. 10) , the optical system comprising: 

a magnifying side with respect to the aperture stop consisting of, with respect to the lenses, one negative lens and one or two positive lens,
two negative lenses and three or four positive lenses are located on a reducing side with respect to the aperture stop, 
a lens adjacent to the magnifying side of the aperture stop and a lens adjacent to the reducing side of the aperture stop are both a negative lens, and
a lens surface on the magnifying side, of the lens on a most magnifying side in the whole lens system is a concave.
Tanaka discloses total of eight lenses in which L21-L22 and L24-L25 are  consist of combined lens of negative lens and positive lens as in Fig.10 and does not disclose the seven to nine lenses are all single lenses.
 
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “an angle-of-view ω of the magnifying side satisfies a condition: 2ω<25 degrees.”, as in an independent claim 6 with the allowable feature being “a curvature radius 2GNR1 on the magnifying side, of a negative lens on a most reducing side in the reducing side with respect to the aperture stop, and a curvature radius 2GPR2 on the reducing side, of a positive lens adjacent to the magnifying side of the negative lens satisfy a condition: 

0.9<2GPR2/2GNR1”
And as in independent claim 7, the allowable feature being “the lens system satisfying conditions of:
 LPα<100(10-7/° C.) and
LC α<100(10-7/° C.).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/V.P/           Examiner, Art Unit 2872                                                                                                                                                                                             
/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                             
February 24, 2021

/Joseph P Martinez/           Primary Examiner, Art Unit 2872